Citation Nr: 1121654	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension secondary to herbicide exposure and/or service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Board referred this case for expert medical opinion by a Veterans Health Administration (VHA) cardiologist.  A brief opinion was received in December 2010 which the Board returned for clarification.  A clarifying opinion was received in February 2011.  In March 2011, the Veteran and his representative were provided a copy of this opinion and an additional 60-day period to provide additional evidence and/or argument.  In May 2011, the Veteran's representative provided additional argument in support of this claim.


FINDING OF FACT

The Veteran's hypertension is causally related to service-connected PTSD and military herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hypertension.  He alleges that such disorder is caused and/or aggravated by service-connected PTSD.  Alternatively, he alleges that his hypertension is causally related to his herbicide exposure while serving in the Republic of Vietnam during the Vietnam War.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

The Veteran, who served in the Republic of Vietnam during the Vietnam War, is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

The Veteran's hypertension is not listed among the diseases presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Notably, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  In December 2010, the Secretary of the VA specifically determined that a presumption of service connection for hypertension was not warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010).

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service- connected disease or injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Notably, the claim on appeal was filed on October 20, 2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice- connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized:  There is no evidence or argument that the Veteran manifested hypertension during active service.  See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1(hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; the term hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.)  The March 1969 separation examination reflected a blood pressure reading of 120/78.

The post-service medical records first reflect that the Veteran underwent blood pressure checks for elevated blood pressure readings in 1985, in conjunction with an evaluation for hypothyroidism.  Hypertension was not officially diagnosed or treated.  VA clinical records in December 2005 first reflect a diagnosis of hypertension treated with anti-hypertensive medications.  

In March 2007, a VA Compensation and Pension (C&P) examiner provided opinion that it was well known that stressful situations could temporarily raise blood pressure due to increased adrenaline levels, but that there was no proven connection between long-term psychiatric disorders and long-term hypertension.  The examiner indicated an inability to find a rumored Army study speculating a potential relationship between PTSD and hypertension.

Thereafter, the Veteran submitted an internet article describing various studies which reported that Veterans' with PTSD were at greater risk for developing cardiovascular disorders.

Additional evidence includes the fact that VA has determined that a presumption of service connection is warranted for atherosclerotic heart disease and hypertensive vascular disease among Former Prisoners of War (POWs).  As reason therefore, VA noted in the Federal Register that a conclusion that PTSD may be associated with hypertensive vascular disease was supported by a 1997 study finding that Vietnam veterans diagnosed with PTSD had a significantly increased risk of circulatory disease many years after service.  See 69 Fed. Reg. 194 (Oct. 7, 2004), citing Boscarino JA. Diseases Among Men 20 Years After Exposure to Severe Stress: Implications for Clinical Research and Medical Care. Psychosom Med 1997; 59:605-14.

However, VA created this presumption for POW's only based upon additional factors applicable only to POW's, such as the fact that Veterans who were detained or interned as POW's generally were subjected to unique hardships such as malnutrition, torture, physical and psychological abuse, and a lack of adequate medical care.  The Veteran was not POW.

In any event, based upon this evidence, the Board determined that expert medical opinion from a VHA cardiologist was required to properly consider the complex issues involved in this case.

In an opinion dated February 2011, the VHA examiner referred to two separate medical studies which indicated that hypertension could be potentiated by PTSD.  The examiner indicated (incorrectly) that VA appeared to have already linked PTSD to hypertension.  The VHA also referred to an article by Joung-Soon Kim, entitled Impact of Agent Orange Exposure Among Korean Vietnam Veterans, Industrial Health 2003, 41, 149-157 which found a positive relation between exposure to Agent Orange and hypertension, even when adjusting for cardiovascular risk factors such as age, smoking, BMI, and socioeconomic factors.  In totality, the VHA cardiologist admitted that all studies have shortcomings but nonetheless concluded that it was at least as likely as not that the Veteran's hypertension was caused by his PTSD and/or herbicide exposure.

In this case, the record includes a determination by the Secretary that a presumption of service connection is warranted for hypertensive vascular disease among Former POWs based upon a 1997 study finding that Vietnam veterans diagnosed with PTSD had a significantly increased risk of circulatory disease many years after service.  See 69 Fed. Reg. 194 (Oct. 7, 2004).  On the other hand, the Secretary has not found that a presumption is warranted for hypertension as secondary to PTSD for non-POW Veterans and/or exposure to herbicides.

The Board assumes that the February 2011 VHA examiner familiarized himself with the particular facts of this case.  The VHA examiner's finding that this particular Veteran's hypertension was caused by both PTSD and herbicide exposure outweighs the more generic studies relied upon by the Secretary in determining that service connection presumptions are not warranted.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that important guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion involves whether the opinion is based upon sufficient facts or data; whether the opinion is the product of reliable principles and methods; and whether the expert witness has applied the principles and methods reliably to the facts of the case).

In sum, resolving reasonable doubt in favor of the Veteran, the Board grants the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

The claim of entitlement to service connection for hypertension is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


